PER CURIAM.
Vincent Tracy Allen, the defendant, was convicted of first-degree murder, attempted robbery with a firearm, and unlawful possession of a firearm. We find no merit in the defendant’s arguments on appeal that he was prevented from receiving a fair trial.
However, upon consideration of the state’s confession of error, and after a careful review of the record, we find that the trial court erred in sentencing the defendant to life imprisonment on the attempted robbery count. Attempted robbery with a firearm is a second degree felony for which the maximum sentence is fifteen years imprisonment. See Perry v. State, 425 So.2d 1195 (Fla. 1st DCA 1983); *1220Lee v. State, 400 So.2d 1238 (Fla. 1st DCA 1981), appeal after remand, 487 So.2d 1202 (Fla. 1st DCA 1986); § 775.082(3)(c), Fla.Stat. (1989); § 777.04(4)(b), Fla.Stat. (1989); § 812.13(2)(a), Fla.Stat. (1989). We therefore vacate the sentence as to the attempted robbery with a firearm count and remand for resentencing. In all other respects, the trial court is affirmed.
Affirmed; sentence vacated and case remanded.